Citation Nr: 0022405	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-01 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to April 3, 1990, 
for a grant of service connection for residuals of an injury 
to the left little finger.

2.  Entitlement to an effective date prior to April 3, 1990 
for a 70 percent disability evaluation for residuals of a 
gunshot wound of the left upper extremity.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The veteran, who had active service from August 
1942 to October 1945, appealed those decisions.

As a preliminary matter, the Board notes that one issue 
developed for appeal, entitlement to an increased evaluation 
for residuals of a shell fragment wound of the left upper 
extremity, has been appealed to the United States Court of 
Appeals for Veterans Claims (Court).  Subsequent to a 
February 1997 joint motion advanced by the parties that was 
adopted by the Court, a January 1998 rating decision granted 
a 70 percent evaluation for residuals of a shell fragment 
wound of the left upper extremity.  In doing so, the RO 
construed the veteran's residuals of a fracture of the left 
little finger as part and parcel of the wound.  In September 
1998 correspondence, the veteran stated that he was satisfied 
with the 70 percent evaluation, and thus, that issue is no 
longer before the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Finally, the Board notes that in September 1998, the 
veteran's representative stated that the veteran was claiming 
reimbursement of medical expenses he apparently paid.  As 
this issue has not been adjudicated, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  A May 1990 Board decision declined to reopen a previously 
denied claim for service connection for residuals of an 
injury to the left little finger.

2.  On April 3, 1990, the RO received congressional 
correspondence inquiring into the status of the veteran's 
claims.  Enclosed with that correspondence was a medical 
opinion from a private physician that related the veteran's 
service-connected gunshot wound of the left upper extremity 
to a February 1981 fall that fractured the veteran's left 
little finger.

3.  The Board had no knowledge of the April 3, 1990 
correspondence.

4.  A January 1998 rating decision found that the residuals 
of a gunshot wound of the left upper extremity were 70 
percent disabling.  That rating decision incorporated 
residuals of a fracture of the left little finger as part and 
parcel of the residuals of the gunshot wound.

5.  The veteran was gainfully employed for two years after 
his February 1981 fall.

6.  The veteran's service-connected disabilities, standing 
alone, do not preclude substantially gainful employment 
consistent with his education and employment background.


CONCLUSIONS OF LAW

1.  The effective date for the grant of service connection 
for residuals of an injury to the left little finger was 
properly determined to be April 3, 1990.  38 U.S.C.A. 
§§ 5107, 5110(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.155, 3.400 (1999).

2.  The effective date for the grant of a 70 percent 
evaluation for the veteran's residuals of a gunshot wound of 
the left upper extremity was correctly determined to be April 
3, 1990.  38 C.F.R. §§ 3.157, 38 C.F.R. § 3.400 (1999).

3.  The requirements for a total evaluation based upon 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Dates

Earlier effective date claims are not to be determined on a 
"well grounded" basis.  The Court has "noted that the use 
of the term 'well-grounded' should be confined to an 
evidentiary context.  '[W]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law'."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995) [citing Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)].

The procedural history of the veteran's claims for earlier 
effective dates is dispositive.  The veteran was wounded in 
the left arm in combat in the Philippine Islands in January 
1945.  An October 1945 rating decision granted service 
connection for the resulting gunshot wound residuals.  A 20 
percent disability evaluation was assigned.  A May 1947 
rating decision raised the evaluation to 30 percent 
disabling.  The veteran was informed of that decision and 
appellate rights later that month.  He did not appeal.  An 
October 1966 rating decision continued the 30 percent 
evaluation.  The veteran was informed of that decision and 
appellate rights later that month, but did not appeal.

In March 1981, the veteran filed a claim for secondary 
service connection for residuals of an injury to his left 
little finger as a result of a fall the previous month.  
Other evidence in the claims files reflects that the veteran 
fell on ice.  His central contention was that his service-
connected gunshot wound in some way led to the February 1981 
fall.  An unappealed April 1982 rating decision denied 
secondary service connection.  Thereafter, the veteran 
attempted to reopen this claim several times.  In September 
1986, however, the Board declined to reopen the claim.  In 
May 1987 correspondence, the veteran's United States Senator 
contacted the RO and inquired as to the status of the 
veteran's claim.  Later that month, the RO informed the 
Senator that the Board declined to reopen the claim in 
September 1986.

In December 1988, the veteran again attempted to reopen the 
claim on the basis of new and material evidence.  He also 
claimed an increased evaluation for his gunshot wound.  A 
March 1989 rating decision granted a 40 percent evaluation 
for residuals of the gunshot wound, but declined to reopen 
the claim for service connection for an injury to the left 
little finger.  That decision was continued in a June 1989 
rating decision.  A May 1990 Board decision declined to 
reopen the claim for service connection and denied an 
increased evaluation for residuals of a gunshot wound of the 
left upper extremity.  

In correspondence dated April 3, 1990, the veteran's 
congressional representative inquired as to the status of the 
veteran's claims, and enclosed additional information on the 
veteran's claim.  The additional information included a 
February 1990 medical opinion that established some semblance 
of a nexus between the service-connected gunshot wound and 
the February 1981 fall.  A date stamp is not on the 
congressional correspondence.  That correspondence was not 
sent to the Board prior to its May 1990 decision, which is 
final.  38 U.S.C.A. §§ 1110, 7105 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 20.1100, 20.1105 (1999).

In May 1995, the Board remanded these current claims.  In a 
November 1995 rating decision, the RO granted service 
connection for residuals of a healed fracture of the left 
little finger on a secondary basis, assigned a noncompensable 
evaluation, but continued to deny an evaluation in excess of 
40 percent for residuals of the gunshot wound.  A May 1996 
Board decision denied an evaluation in excess of 40 percent.  
The veteran appealed the May 1996 Board decision to the 
Court, and after a February 1997 joint motion to remand was 
granted by the Court, the Board again remanded the claim for 
an increased evaluation.  A January 1998 rating decision 
construed the veteran's left little finger fracture as part 
and parcel of the service-connected residuals of the gunshot 
wound, and assigned a 70 percent evaluation for such 
effective January 14, 1991.  A December 1998 rating decision 
found that clear and unmistakable error occurred in the 
January 1998 rating.  The December 1998 rating decision then 
assigned April 3, 1990, as the proper effective date for both 
the grant of service connection for residuals of a fracture 
of the left little finger and the grant of a 70 percent 
disability evaluation.

A "claim" is defined under 38 C.F.R. § 3.1(p) (1998) as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  Quarles v. Derwinski, 3 Vet. 
App. 129, 134-35 (1992).  The law provides, in part, that 
increased ratings are effective as of the date of receipt of 
claim, or date entitlement arose (i.e., when it is factually 
shown that the requirements for the increased rating are 
met), whichever is later.  An exception to this rule is that 
the effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim is received by the VA within one 
year after that date.  See 38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(o) (1999).

Relevant regulatory authority also provides that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  38 C.F.R. § 3.155.  Further, the effective date for a 
grant of service connection based upon the submission of new 
and material evidence is the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q)(1)(ii) (1999).

Ultimately, there are two separate actions that the veteran 
disputes.  Initially, the veteran challenges the effective 
date of the grant of service connection for a fracture of his 
left little finger.  Second, the veteran challenges the 
effective date for the grant of the overall 70 percent 
evaluation assigned to his residuals of a shell fragment 
wound of the left upper extremity, which now include 
residuals of the 1981 fracture of the left little finger.

Looking at the above in context, the Board finds that the law 
is dispositive, and leads to a conclusion that the earliest 
effective date that could be assigned to either the grant of 
service connection or the overall 70 percent evaluation is 
April 3, 1990, the date of the congressional correspondence.  
In this respect, the congressional correspondence served as 
an informal claim under 38 C.F.R. § 3.155, both to reopen the 
denied claim for service connection and for an increased 
evaluation.  The claims file reflects that the medical 
opinion contained with that correspondence led to the 
subsequent grant of service connection for residuals of the 
fracture of the left little finger on the basis of new and 
material evidence.  As noted above, the effective date for a 
grant of service connection based upon the submission of new 
and material evidence is the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q)(1)(ii).  The congressional 
correspondence was an informal claim for new and material 
evidence.  As such, an effective date for service connection 
prior to then is not warranted.  

As to a claim for an effective date prior to April 3, 1990 
for a 70 percent evaluation, the Board would note that the 
January 1998 rating decision that granted the 70 percent 
evaluation did so in large part on the grant of service 
connection for the left little finger.  As that additional 
disability cannot be deemed to have been part and parcel of 
the service-connected gunshot wound residuals prior to April 
3, 1990, a higher evaluation prior to that date is not 
warranted.  

Finally, in denying an effective date prior to April 3, 1990 
for the grant of service connection and for a 70 percent 
disability rating, the Board acknowledges that the RO had 
possession of the medical opinion that in large part led to 
the reopening of the claim and the ultimate grant of service 
connection.  However, assuming without deciding that the 
April 3, 1990 correspondence was constructively before the 
Board, the regulation in effect in 1990 that governed 
effective date claims did not provide for an effective date 
prior to April 3, 1990.  38 C.F.R. 3.400(q) provided that the 
effective date for a grant of service connection based upon 
new and material evidence that is received prior to an 
appellate decision would be as though the former decision had 
not been rendered.  Subparagraph (r) of that same regulation 
provided that the effective date for a grant of service 
connection based upon a reopened claim was the date of 
receipt of claim or date entitlement arose, whichever was the 
latter.  38 C.F.R. 3.400 (1989).  Reading these subparagraphs 
in context, the Board would note that entitlement arose here 
only upon receipt of the medical opinion that established a 
nexus, April 3, 1990.  As such, an effective date prior to 
April 3, 1990 for service connection or for a 70 percent 
evaluation cannot be established under this theory.

Individual Unemployability

The veteran is seeking a total disability rating as a result 
of his service-connected disabilities.  A total disability 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as the result of 
two or more service-connected disabilities, provided at least 
one disability is rated at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Further, multiple injuries incurred 
in action, or the same etiology, are to be considered a 
single disability.  38 C.F.R. § 4.16(a).  Marginal employment 
shall not be considered substantially gainful employment. 38 
C.F.R. § 4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In addition, a total disability rating for compensation may 
be assigned, even if the schedular rating for the service-
connected disability or disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  Such is to be determined on an extra-schedular 
basis.  38 C.F.R. §§ 3.321(b), 4.16(b).

In this claim, the veteran's overall disability evaluation is 
70 percent as a result of his service-connected residuals of 
a gunshot wound.  Thus, the veteran meets the initial 
threshold requirements for a total rating.  Parenthetically, 
the veteran has also been granted service connection for 
residuals of malaria, but he does not contend, nor does the 
record reasonably reflect, that this service-connected 
disability has in any way impacted employment during the 
course of this claim.  

As noted above, the veteran fell in February 1981, injuring 
his left little finger.  As a result of an earlier claim for 
an increased evaluation, the veteran was provided a VA 
examination in February 1982.  While the veteran complained 
of constant pain, he did inform the examiner that he was 
employed performing clerical work on a full time basis.  At 
the time of a July 1985 VA examination, the veteran related 
that he retired two years previously from his employment as 
an accountant.  The veteran has since informed other VA 
examiners that he had retired.  During the course of this and 
earlier claims for increased evaluations, the veteran was 
provided numerous VA examinations.  While examiners did note 
that the veteran was disabled due to his gunshot wound 
residuals, none have rendered an opinion to the effect that 
he was unemployable as a result.

As a result of this claim for a total rating, the RO 
contacted the Social Security Administration as to the 
characterization of the types of benefits the veteran 
received from that agency.  In March 1998, the Social 
Security Administration informed the RO that the veteran was 
receiving retirement benefits, not disability benefits.

As noted above, no physician has ever found that the 
veteran's disabilities have precluded employment consistent 
with his level of education or work history, nor has the 
veteran received Social Security benefits based upon any 
disability.  What the Board finds most compelling, however, 
is the fact that the veteran worked for two years after his 
February 1981 fall, and the record does not reflect that the 
veteran's disability picture has increased appreciably since 
then.  In light of the above, the Board must find that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected disabilities render him 
individually unemployable.  The evidence is not in equipoise 
and the benefit of the doubt rule is not applicable.  
38 C.F.R. § 3.102 (1999).  




ORDER

An effective date prior to April 3, 1990 for a grant of grant 
of service connection for residuals of an injury to the left 
little finger is denied.

An effective date prior to April 3, 1990 for a grant of a 70 
percent disability evaluation for residuals of a gunshot 
wound of the left upper extremity is denied.

The claim for a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


